Prospectus Supplement No. 4 to Prospectus dated July 12, 2007 Registration No. 333-143310 Filed pursuant to Rule 424(b)(3) GOLDEN PHOENIX MINERALS, INC. Supplement No. 4 To Prospectus Dated July 12, 2007 This Prospectus Supplement No. 4 supplements our Prospectus dated and filed July 12, 2007 with the Securities and Exchange Commission; and our Prospectus Supplement No. 1 dated and filed August 22, 2007 with the Securities and Exchange Commission; and our Prospectus Supplement No. 2 dated and filed January 30, 2008, with the Securities and Exchange Commission; and our Prospectus Supplement No. 3 dated and filed February 12, 2008 with the Securities and Exchange Commission; and includes the attached Annual Report on Form 10-KSB, for the year ended December 31, 2007, as filed with the Securities and Exchange Commission on March 31, 2008 (collectively, the “Prospectus”).The Prospectus was filed as part of our Registration Statement on Form SB-2, as amended (File No. 333-143310). This Prospectus Supplement is not complete without, and may not be delivered or utilized except in connection with, the Prospectus, including any amendments or supplements thereto.We encourage you to read this Supplement carefully with the Prospectus. This Prospectus relates to the sale of 21,343,178 shares of common stock, no par value per share, by the Selling Security Holders listed under “Selling Security Holders” on page 34 (of the prospectus filed July 12, 2007 with the Securities and Exchange Commission), of which 50,000 shares of common stock are to be issued in connection with financial advisory services. This Prospectus also covers the sale of 10,600,000 shares of our common stock by the Selling Security Holders upon the exercise of outstanding warrants. Our common stock is quoted on the OTC Bulletin Board under the symbol “GPXM.OB”. On April 9, 2008, the last reported sale price for our common stock as reported on the OTC Bulletin Board was $0.17 per share.There is no public market for the warrants. Investing in our common stock involves certain risks and uncertainties. See “Risk Factors” beginning on page 2 of the Prospectus (the prospectus filed July 12, 2007 with the Securities and Exchange Commission) and see the Risk Factors included in our Annual Report on Form 10-KSB for the year ended December 31, 2007, beginning on page 12. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this Prospectus Supplement is April 10, 2008. 1 UNITED STATES
